DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mandar Joshi on 8/25/2022.

The application has been amended as follows: 
Claim 18, line 1 replace “analysing” with –analyzing—
Claim 18, line 3 replace “analysing” with –analyzing—
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach a device for analyzing a sample, the device comprising: a sample chamber for receiving the sample having a first opening; an analysis chamber containing a test strip for analyzing the sample, the analysis chamber having a second opening; the sample chamber being moveable relative to the analysis chamber to enable communication between the sample chamber and the analysis chamber when the first opening is disposed in an overlapping relationship with the second opening; a resilient biasing member disposed in the analysis chamber and configured to exert a force against the test strip sufficient to urge the test strip into the sample chamber when the first opening is disposed in an overlapping relationship with the second opening, so that the test strip is automatically and reliably introduced into the sample chamber when the first opening is disposed in an overlapping relationship with the second opening; and a sealing apparatus for sealing the sample chamber and the analysis chamber throughout the communication between the sample chamber and the analysis chamber.  The closest prior art of record, Babic teach a spring brace, but does not automatically and reliably introduce the test strip into the sample chamber.  Instead the Babic spring is manually operated.
Regarding Claim 12, the prior art of record fails to teach or fairly suggest a device for analyzing a sample comprising a sample chamber having first and second guide members for guiding movement of the test strip into the sample chamber between the guide members, wherein a free end of each guide member is shaped to prevent significant rotation of the test strip about its direction of movement into the sample chamber when the test strip is disposed between the free ends of the guide members to ensure correct alignment of the test strip in the sample chamber for reading of a result on the test strip.  The closest prior art, Ramel teach ribs but are transverse to the strip and therefore do not have a free end shaped to prevent significant rotation about the direction of movement into the sample chamber when the test strip is disposed between the free ends of the guide members to ensure correct alignment of the test strip in the sample chamber for reading of a result on the test strip.
Regarding claim 18, the prior art of record fails to teach or fairly suggest a device for analyzing a sample wherein an internal wall of an analysis chamber comprises a rib extending co-axially with the test strip, which reduces contact area between the wall of the analysis chamber and the test strip, thereby reducing frictional force acting against movement of the test strip into the sample chamber to ensure reliable entry of the test strip into the sample chamber.  The closest prior art, Ramel teach ribs but are transverse to the strip and therefore do not have a rib extending co-axially with the test strip, which reduces contact area between the wall of the analysis chamber and the test strip, thereby reducing frictional force acting against movement of the test strip into the sample chamber to ensure reliable entry of the test strip into the sample chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dennis White/               Primary Examiner, Art Unit 1798